Citation Nr: 1448011	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for left shoulder disability. 

2. Entitlement to service connection for right shoulder disability. 

3. Entitlement to service connection for glaucoma. 

4. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. Thereafter, he had periods of active duty for training and inactive duty training as a member of the military reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2012 for further development.  

The Veteran has been granted a total disability rating based on individual unemployability (TDIU) effective May 16, 2007.

The issues of entitlement to service connection for right and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Glaucoma was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  Hypertension was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his glaucoma and hypertension.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that glaucoma and hypertension, first reported many years post service, had their onset in service or are otherwise related thereto.  More specifically, the evidence does not establish the occurrence of a disease, injury or event in service related to the current hypertension or glaucoma diseases.

The duties to notify and to assist have been met.  

The Board remanded the claims in April 2012 with instructions to contact the U.S. Army Human Resources Command and/or the Veteran's last unit of record, the 369th Combat Support Hospital, and request any service personnel records for the Veteran to verify his periods of active duty, active duty for training, and inactive duty training.  The RO complied with these instructions by way of an April 2012 correspondence.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Glaucoma
The service treatment records fail to reflect any findings attributed to glaucoma.  Instead, the Veteran has acknowledged that glaucoma was not diagnosed until 2002; but that it was incurred in the line of duty (while he was in the Reserves).    

The service personnel records include a January 2001 correspondence that stated that the Veteran no longer had any military status (Volume 5, white folder).  

In a June 2007 correspondence, the Veteran stated that in April 1999, he presented to a Medical Evaluation Board (MEB) and was erroneously separated from service.  He further stated that the separation of service was appealed and that he was returned to active duty for the purpose of going before an MEB in August 2002.  He stated that while entitled to basic pay, he became diagnosed with glaucoma; and the MEB determined that glaucoma was incurred in the line of duty.

A January 2002 Board for Correction of Military Records proceeding (Volume 6), reflects that the Veteran requested that he be reinstated in the U.S. Army Reserve in order to complete his MEB processing.  The Veteran stated that he was discharged prior to completion of his MEB processing and that his separation was voided for a period of time to give him the opportunity to elect being transferred to the Retired Reserve.  However, the Veteran declined this transfer because he felt it would hinder his being able to complete his MEB processing.  The record reflected that the Veteran was a Major in the U.S. Army Reserves with over 27 years of military service.  He suffered injuries to his shoulder and lower back in May 1995 while performing active duty training.  In March 1999, he was given a permanent physical profile due to herniated cervical discs.  His unit commander recommended that he be considered unfit for reasonable performance of his duties as a reservist and clinical nurse of a Combat Support Hospital and that the Veteran's case be reviewed by a MEB.  The Veteran's MEB proceeding was scheduled for April 2000.  A 90 day extension was granted with a suspense date of July 2000 for the Veteran to respond regarding his physical status.  The Veteran stated that he was unaware of the suspense, and therefore did not respond.  He was honorably discharged in August 2000.  A January 2001 MEB narrative summary diagnosed the Veteran with right shoulder impingement and mechanical low back pain.  However, there was no evidence or confirmation that the MEB was ever authenticated by the evaluating physician, nor that it was referred to the applicant for his concurrence or nonconcurrence.  It was recommended that the Veteran be afforded the opportunity for finalization of his MEB and referral to an informal Physical Evaluation Board (PEB); and that if required by personal election, his discharge from the U.S. Army Reserves on August 18, 2000 be void and new separation documents be issued reflecting entitlement to physical disability benefits effective August 18, 2000.

The January 2002 Board for Correction of Military Records proceeding substantiates the Veteran's contention that he was erroneously separated from service.

Moreover, the Veteran submitted a May 2004 MEB proceeding.  It reflects that the Veteran had glaucoma that was well controlled on medications.  It reflects that it was incurred while the Veteran was entitled to base pay and while the Veteran was in the line of duty.  While the MEB fully detailed the circumstances in which the Veteran injured his back during active duty training, there is no explanation as to the circumstances upon which the Veteran developed glaucoma.    

As noted above, the Board remanded the claim in April 2012 in order to verify the Veteran's periods of active duty, active duty for training, and inactive duty training.  

In June 2013, the RO received records from the Department of Defense (DoD) Defense Finance and Accounting Service.  Earnings and Leave statements for 2002 - 2004 fail to show any active duty service, active duty for training, and inactive duty training.  

The Board acknowledges that the preponderance of the evidence reflects that the Veteran was diagnosed with glaucoma while he was receiving base pay as a member of the Reserves.  The Board further recognizes an October 1999 treatment report that includes a report of glaucoma (Volume 2).  While the Veteran reported glaucoma while he was in the Reserves, the preponderance of the evidence is against a finding that glaucoma was incurred during active duty for training or inactive duty training.  As noted above, applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  [Emphasis added].  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for glaucoma must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension
The service treatment records fail to reflect any findings attributed to hypertension.  To the contrary, at the Veteran's July 1968 entrance examination, his blood pressure was 110/70, and at his September 1970 separation examination, it was 105/58.  

As with the Veteran's glaucoma, he contends that hypertension was diagnosed in 2002, and that it was incurred in the line of duty.  

The Veteran submitted the report of a May 2004 MEB proceeding.  It reflects that the Veteran had hypertension that was well controlled on medications.  It reflects that it was incurred while the Veteran was entitled to base pay and while the Veteran was in the line of duty.  While the MEB fully detailed the circumstances in which the Veteran injured his back during active duty training, there is no explanation as to the circumstances upon which the Veteran developed hypertension.    

As noted above, the Board remanded the claim in April 2012 in order to verify the Veteran's periods of active duty, active duty for training, and inactive duty training.  

In June 2013, the RO received records from the Department of Defense (DoD) Defense Finance and Accounting Service.  Earnings and Leave statements for 2002 - 2004 fail to show any active duty service, active duty for training, and inactive duty training.  

The Board acknowledges that the preponderance of the evidence reflects that the Veteran was diagnosed with hypertension while he was receiving base pay as a member of the Reserves.  The Board further recognizes an October 1999 treatment report that includes a report of hypertension (Volume 2).  While the Veteran reported hypertension while he was in the Reserves, the preponderance of the evidence is against a finding that hypertension was incurred during active duty for training or inactive duty training.  

The key point, as with the glaucoma matter, is that it is not sufficient to have merely been a member of the Reserves at the time a disease develops.  Rather, the evidence must show that the disease occurred during a period of active duty for training.  Here, the Veteran was discharged from the Reserves prior to the first diagnosis of either disorder.  He eventually convinced the Reserves to retroactively re-instate him for a period of time, but the fact remains that during that period of time, he did not attend any periods of active duty for training.  For this reason, the Board does not accept the finding of the Reserves that the glaucoma or hypertension were incurred in the line of duty, because that finding is patently inconsistent with the requirement of laws administered by VA.  See 38 C.F.R. § 3.1(m) (2014).
  
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Right and left shoulders
The Veteran sustained an injury to his low back and right shoulder in May 1995 (Volume 4).  X-ray studies dated in February 1997 show mild osteoarthritis in the acromioclavicular (AC) joint (Volume 6).  The Veteran underwent a VA examination in April 2008 (Volume 4).  The examiner opined that the right and left shoulder disabilities were less likely related to service.  The rationale was that one does not develop radiographic or MRI findings of degenerative joint disease or osteoarthritis in a short period of time (during the annual training of May 1995).  The examiner explained that such findings are the result of a long standing process.  The Board notes that this rationale implies that the Veteran did not develop arthritis in one day.  However, it does not answer the question of whether the traumatic injury sustained during service caused arthritis to develop (and be noted on radiographic or MRI findings) years after the trauma.  Consequently, the rationale is inadequate. 

Moreover, the April 2008 examiner also misstated the evidence.  As part of his medical opinion, he stated that the record contains a DA Form 2173 dated May 1995 that reflects that the Veteran injured his left shoulder.  The examiner then stated that the injury to the right shoulder was involuntarily omitted.  Instead, it is undisputed that the May 1995 injury was to his right shoulder, and it is so stated on the DA Form 2173.  

Given the inadequate rationale and the misstatement of the record, the Board finds that a new examination is warranted.  Additionally, the Board notes that the Veteran has suggested that his left shoulder disability may be secondary to his right shoulder disability.  He argues that the right shoulder disability has resulted in overuse of the left shoulder.  The examiner should render an opinion on whether the left shoulder disability is secondary to the right shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's right and left shoulder disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that:

(a) the Veteran's right shoulder disability began during or is causally related to service, to include as due to the May 1995 injury, and 

(b) the Veteran's left shoulder disability was caused or aggravated by the Veteran's right shoulder disability, to include as due to overuse in compensating for the injured right shoulder.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


